Citation Nr: 1719128	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right wrist ganglion cyst, status post excision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION


The Veteran served on active duty from June 2004 to November 2004 and from May 2007 to June 2008.

This appeal comes before the Board of Veteran's Appeals (Board) from a February 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal was remanded for further development in January 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In the Board's January 2015 remand, the Board directed the RO to obtain an examination of the Veteran's right wrist. The Board requested a medical opinion from a VA examiner regarding whether it is at least as likely as not that the residuals of the Veteran's right wrist ganglion cyst (which was excised in April 2007) permanently increased in severity during the Veteran's period of active service; and if so whether the increase during service was clearly and unmistakably due to natural progress. The Board's remand specifically requested that the examiner acknowledge and discuss the Veteran's lay statement that his right wrist ganglion cyst increased in severity, beyond its normal course, due to service duties during the May 2007 to June 2008 service period.  

A remand by the Board confers on the Veteran a right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268. 271 (1998). The Board finds that the AOJ failed to substantially comply with the Board's remand directives. The Board directed the VA examiner to consider the Veteran's statements as to the increase in severity during service, which the examiner appears to have failed to do. A review of the records show a medical opinion based on an October 2015 examination. The examiner opined that the Veteran's right wrist with ganglion cystectomy was less likely as not permanently aggravated by intraservice events. The examiner's rationale was that the ganglion type of cyst does not develop from and/or communicate with the dermis layers of the skin. The examiner further reasoned that the Veteran has slight anterior and posterior laxity of the right radiocarpal (wrist) joint that is not caused by or related to his ganglion cyst. There is no indication of wrist sprain and/or injury in his claims file or in the service treatment records to support this laxity being more than natural genetic occurrence. The examiner stated that during the February 2010 examination the Veteran indicated his wrist could not heal properly, and repeated strains resulted in loss of decreased range of motion. The examiner reasoned that the Veteran did not indicate on his pre deployment health assessment that he had a wrist condition or that he had surgery. Finally, the examiner stated that Veteran had normal x-ray findings in 2008, 2010, and 2013.  

The record indicates that in January 2011, the Veteran stated that he was experiencing chronic problems with his right wrist while on active duty. This included additional loss of range of motion in his wrist and excessive pain as a result of motion. The Veteran also stated that his scar had been aggravated beyond the point of normal progression. The examiner did not address the severity of the scar or the pain and loss of motion experienced in service.

Therefore, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from an appropriate VA medical examiner. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record, the examiner should respond to the following:

The examiner is asked to provide an opinion regarding the nature and etiology of the Veteran's right wrist ganglion cyst, status post excision: 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the residuals of the Veteran's right wrist ganglion cyst (which was excised in April 2007) permanently increased in severity during the Veteran's period of active service from May 2007 to June 2008, and if so, whether the increase during that service period was clearly and unmistakably due to natural progress. If the examiner is of the opinion that the residuals of right wrist ganglion cyst did not increase in severity during that service period, the examiner should state an opinion as to whether there is a 50 percent or better probability that any post-service increase in severity of the disability is attributable to service. 

The examiner must acknowledge and discuss the Veteran's lay statements that his right wrist ganglion cyst increased in severity beyond its normal course due to service duties or activities during the May 2007 to June 2008 service period with regards to his scar, wrist pain, and range of motion of his wrist. 

A complete rationale for any opinion expressed must be provided. If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




